Wyly, J.
The object of this litigation is tbe settlement and partition of tlie succession of William Woodward, deceased, with his surviving widow and with bis heirs, tbe issue of this marriage and of a former marriage.
*306Tlie ¿Headings arc quite confused, and present some issues wlHcli should have been tried separately
In 1839, William Woodward, a planter of East Feliciana, married Mary McDonald, with whom there was a community of acquets and gains till her death, which was in 1819.
Her heirs, Mary E. Woodward, wife of James P. Monahan, and Susan A. and William E. Woodward, minors, to whom James P. Monahan has been appointed tutor, are the active litigants in this case.
They claim the separate property of their mother, her half of che community which existed between her and their father, their share of his succession, and also hire of the slaves and other property, whether the separate property of their mother or her share of the community.
In 1850, William Woodward married the surviving widow, Mrs. Amanda M. Woodward, with whom there existed a community of acquets and gains till his death, in 1860. Since his death, as natural tutrix of her three minor children, the said Amanda M. Woodward has possessed and administered his estate.
Since the institution of the original proceeding for partition, which was in 1863, the slaves have been emancipated; aud, under the jurisprudence of this State, claims for the price of slaves, can not be enforced; and also, under the decision of Rodriquez, widow, etc., v. Bienvenu, lately decided, the hire of slaves can not be recovered. The principal demand of the heirs of the first marriage against the surviving widow is for slaves and their hire. The proceeding is based mainly on a claim for hire of slaves duo by the community existing between William and Amanda M. Woodward to the heirs of Mary Woodward; and also a claim by these heirs against Mrs. Amanda M. Woodward, for hire of slaves since the death of said William Woodward.
As debts of the character named enter so largely into the proceedings before us, and the judgment of the court below, and as the record is so confused, we deem it proper to remand the case, with instructions that the settlement and partition be made without regard to the demand for the price or hire of slaves, and according to law.
The sequestration of the cotton raised by the surviving widow since the dissolution of the community with William Woodward, as the property of said succession, was erroneous. It was not the property of said succession, but belongs to the surviving widow. 6 R. 109. The heirs have not claimed a privilege, nor are they entitled to it on the cotton sequestered. Our attention is directed to a bill of exception taken by the appellant, Mrs. Amanda M. Woodward, to the interlocutory order of the judge, directing thatthc fees of the clerk be paid out of the proceeds of the cotton sequestered in the hands of the sheriff. The bill was well taken. The cotton sequestered did not belong to the succession of William Woodward, having been raised by *307his surviving, widow, after his death; it was not liable for the debts of the succession.
It is therefore ordered that tho judgment appealed from be avoided and annulled; and it is ordered that the cotton sequestered be declared the property of Mrs. Amanda M. Woodward; that she is entitled to its proceeds, and that the sequestration be dissolved at tho costs of the plaintiffs in said sequestration suit. It is further ordered that the proceeding's herein for settlement and partition of the succession of William Woodward, deceased, be rendered to the court below, to be proceeded in according to law, with instruction that no claim founded on the existence of the institution of slavery, whether for the price or hire of slaves, can be entertained and enforced. It is further ordered that the costs of this proceeding be paid by tho succession of William Woodward.